Office Of The Clerk

Court of Appeal, First Circuit

Rodd Naquin
Clerk of Court

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition

Docket Number: 2022 - KW - 0283

State Of Louisiana
versus
Jeffrey M. Reynolds

To: Hon. Scott M. Perrilloux
Tangipahoa Parish
P.O. Box 639
Amite, LA 70422-0639
zdaniels@21jdda.org

Hon. Brenda Bedsole Ricks
P.O. Box 788
Amite, LA 70422

May 20, 2022

Jeffrey M Reynolds

Nelson Coleman Correctiona
5061 La. Highway 3127
Killona, LA 70057

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

Asal

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA NO. 2022 KW 0283

VERSUS

JEFFREY M. REYNOLDS MAY 20, 2022

 

In Re: Jeffrey M. Reynolds, applying for supervisory writs,
2ist Judicial District Court, Parish of Livingston,

No. 12-FELN-028551.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED.

WIL

COURT OF APPEAL, FIRST CIRCUIT

A.Snf)

DEPUTY CLERK OF COURT
FOR THE COURT